IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MORRISON INFORMATICS, INC.,               : No. 664 MAL 2014
ANTHONY M. GRIGONIS AND                   :
MALCOLM H. MORRISON                       :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
             v.                           :
                                          :
                                          :
MEMBERS 1ST FEDERAL CREDIT                :
UNION, MARK ZAMPELLI, SCOTT               :
DOUGLASS                                  :
                                          :
                                          :
PETITION OF: MEMBERS 1ST                  :
FEDERAL CREDIT UNION                      :


                                      ORDER


PER CURIAM

      AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:



      (1)   When an action is instituted by one who undisputedly lacks the capacity
            and legal right to bring the claims asserted and preliminary objections are
            properly sustained on that basis, should the action be dismissed with no
            leave to amend because no proper plaintiff is before the court?

      (2)   When an action is instituted by one who undisputedly lacks the capacity
            and legal right to bring the claims asserted and preliminary objections are
            properly sustained on that basis, can leave be granted to amend the
            caption after the statute of limitations expires to substitute one who does
            have the capacity and legal right to bring the action?